NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      SEP 25 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                        No. 14-50562

              Plaintiff - Appellee,               D.C. No. 3:08-cr-00649-BTM

    v.
                                                  MEMORANDUM*
 MARIO HARO,

              Defendant - Appellant.

                     Appeal from the United States District Court
                        for the Southern District of California
                     Barry T. Moskowitz, Chief Judge, Presiding

                           Submitted September 21, 2015**

Before:        REINHARDT, LEAVY, and BERZON, Circuit Judges.

         Mario Haro appeals from the district court’s judgment and challenges the

two-year term of supervised release and a special condition of supervised release

imposed upon revocation of supervised release. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Haro contends that the district court erred by imposing a term of supervised

release based on the allegedly erroneous determination that it would contribute to

his rehabilitation. In light of Haro’s history and circumstances, the district court

did not err in determining that supervised release was warranted. See 18 U.S.C.

§ 3583(c); U.S.S.G. § 5D1.1 & cmt. n.3.

      Haro next challenges the special condition of supervised release which

requires him to obtain prior approval from his probation officer for any residence

or change in residence. The district court did not abuse its discretion. See United

States v. Daniels, 541 F.3d 915, 924 (9th Cir. 2008). In light of Haro’s

circumstances and criminal history, the challenged condition is reasonably related

to deterrence and protection of the public, and it does not involve a greater

deprivation of liberty than is reasonably necessary. See 18 U.S.C. § 3583(d)(2);

Daniels, 541 F.3d at 924 (“[W]e give considerable deference to a district court's

determination of the appropriate supervised release conditions.” (internal

quotations omitted)).

      AFFIRMED.




                                          2                                     14-50562